Citation Nr: 0721888	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-22 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as a result of exposure to ionizing 
radiation.


WITNESSES AT HEARING ON APPEAL

Appellant and C.D.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1944 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The appellant testified before the undersigned Veterans Law 
Judge at a travel board hearing in at the RO in June 2006; a 
transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the course of this appeal, the Board obtained an 
independent medical expert opinion pertaining to the 
likelihood that the veteran's death due to acute renal 
failure due to pneumonia and melodysplastic syndrome (MDS) 
was incurred as a result of radiation exposure he sustained 
as a participant in nuclear atmospheric testing.  In the 
opinion, which was dated in April 2007, Dr. J.A. stated that 
based on the given estimated radiation dose of 0.2 rem, the 
veteran's likelihood of risk was 1 in 10,000.  Dr. J.A. 
concluded that there was "very little likelihood" that the 
veteran's MDS resulted from the radiation to which he was 
exposed in service.

Dr. J.A. based his computation on the reconstructed external 
dose that had been provided by the Defense Threat Reduction 
Agency (DTRA).  Correspondence dated in March 2002 shows that 
the DTRA reported the radiological dose for the veteran's 
participation in Operation TUMBLER-SNAPPER to be 0.130 rem 
gamma.  In that correspondence, the DTRA referred to a 
Nuclear Test Personnel Review (NTPR) Dose Information 
Summary, which was also dated in March 2002.  The Dose 
Information Summary showed that total operation dose had been 
estimated to be 0.130 rem.  The rounded value and uncertainty 
range (upper bound) were both reported to be 0.2 rem.  Dr. 
J.A. based his calculation on these values.

In a report dated May 8, 2003, the National Research Council 
(NCR) concluded that the methodology used by the DTRA for 
estimating radiation doses often underestimated the upper 
bounds of the dose and was highly uncertain.  Veterans 
affected by these dose estimates included atmospheric test 
participants and Hiroshima/Nagasaki occupation forces.  See 
BVA Fast Letter 03-31 (October 17, 2003).   As noted, the 
veteran's participation in nuclear atmospheric testing has 
been confirmed.  Under these circumstances, the Board finds 
that a remand is necessary so that a revised reconstructed 
dose estimate can be obtained under the appropriate 
procedures from the DTRA.  See VBA Fast Letter 04-20 
(September 20, 2004). 

Although Dr. J.A. concluded that it was unlikely that there 
was a causal connection between the veteran's exposure to 
ionizing radiation and his MDS based on the given estimated 
dose and gestation period, he did recognize a link between 
MDS and radiation exposure generally.  Thus, the Board finds 
Dr. J.A.'s opinion to be competent medical evidence that MDS 
is a 'radiogenic disease' within the meaning of VA 
regulations.  See 38 C.F.R. § 3.311(b)(4) (2006).  In such a 
situation, VA must refer the claim to the Under Secretary for 
Benefits for development pursuant to 38 C.F.R. § 3.311.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a revised dose estimate from 
the DTRA pursuant to the procedures 
outlined in VBA Fast Letter 04-20.  

2.  After the revised dose estimate is 
obtained, the case should be referred to 
the Under Secretary for Benefits for 
development pursuant to 38 C.F.R. § 
3.311(b)(1)(iii) (2006).  

3.  Thereafter, the veteran's claim of 
entitlement to service connection for the 
cause of the veteran's death as a result 
of exposure to ionizing radiation should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the appellant 
and her representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
appellant and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




